Citation Nr: 0122059	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  98-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran retired after over twenty years of active 
military service in the Army from December 1971 to April 
1992.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case has since been transferred to the RO in 
St. Petersburg, Florida.


REMAND

The veteran claims that he currently suffers from paranoid 
schizophrenia which began during his period of active duty 
service.  However, a review of the record discloses that 
additional development is needed before the Board can 
adjudicate this claim.  A recent amendment to 38 U.S.C.A. 
§ 5107 (West 1991) provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2001).  Certain chronic diseases such 
as psychoses may be presumed to have been incurred during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

In this case, the veteran's service medical records are 
negative for any complaint, treatment or finding pertaining 
to psychiatric problems.  Of particular relevance, a February 
1992 retirement examination report made no reference to 
psychiatric problems.  At that time, the veteran reported a 
history of frequent trouble sleeping but denied depression, 
excessive worry and nervous trouble of any sort.  The record 
also contains no evidence of a psychosis during the one-year 
presumptive period after service.  At a VA general medical 
examination in July 1992, the veteran was evaluated for 
problems with his knees and right eye, with no mention of any 
psychiatric problems.  It thus appears that no psychiatric 
disorder was present in service or during the one-year 
presumptive period.  In fact, evidence of record shows that 
the veteran was first diagnosed with schizophrenia in 1996.

However, medical evidence of record indicates that the 
veteran's schizophrenia may have had its onset during 
service.  In May 1996, the veteran underwent a psychiatric 
evaluation by Carolyn L. Seifert, M.D.  A report from that 
evaluation noted that a Dr. Robert Powell of the General 
Leonard Wood Army Community Hospital had referred the veteran 
to Dr. Seifert.  Dr. Seifert obtained a history by 
interviewing the veteran and his wife, as well as calling the 
veteran's former supervisor at a local trucking company.  Dr. 
Seifert noted that the veteran had recently been placed on 
disability leave from his job as a truck driver after 
threatening to shoot coworkers.  It was noted that the 
veteran was also evaluated by a Dr. Banister, a forensic 
psychiatrist in West Memphis Tennessee, in an attempt to 
obtain an opinion so he could return to work.  Dr. Banister 
apparently diagnosed the veteran as having paranoid 
schizophrenia.  The veteran reported that he had trouble at a 
previous job as a correctional officer.  His wife indicated 
that the veteran had been "angry at the world" since his 
sister was murdered five years prior while he was stationed 
in Korea.  Based on the veteran's history, as well as 
findings from a mental status examination conducted by Dr. 
MacDonald, Dr. Seifert provided an Axis I diagnosis of 
chronic paranoid schizophrenia vs. schizoaffective disorder, 
bipolar type.  She also provided Axis II diagnoses of 
narcissistic traits, rule out narcissistic personality 
disorder, and rule out paranoid personality disorder which 
has decompensated into overt psychosis. 

In an August 1996 letter, Dr. Seifert said she disagreed with 
the RO's decision which denied the veteran's claim of 
entitlement to service connection for paranoid schizophrenia.  
In particular, Dr. Seifert took exception with the RO's 
finding that the veteran's psychiatric symptoms appeared only 
within the past several months.  Dr. Seifert stated that: 

based upon a reasonable degree of medical and 
psychiatric certainty, [the veteran's] 
schizophrenia has been present for many years, 
certainly prior to his discharge from the 
military, as manifested by hostility, 
irritability, guardedness, being a loner, etc.  
It has been only in recent months that he 
developed overtly psychotic symptoms, but this 
does not negate the fact that the illness has 
been present since he was in the army.  His wife 
tells me that until he started taking the 
antipsychotic medication over the past several 
months, he had been guarded, hostile and rather 
peculiar for most of their 22 years together.  It 
has only been since he started taking the 
medication that he has been a "pleasure to live 
with."

Dr. Seifert also submitted records pertaining to the 
veteran's psychiatric treatment from May 1996 to August 1997.  
In a March 1997 report, Dr. Seifert said she was amending the 
veteran's diagnosis from chronic paranoid schizophrenia to 
schizotypal personality or schizotypal disorder.  In a late 
April 1997 report she related that the veteran had a paranoid 
illness that sometimes seems consistent with paranoid 
personality disorder and at other times has features 
suggestive of chronic paranoid schizophrenia.

During his personal hearing in April 2001, the veteran 
indicated that he was being treated at Fort Leonard Wood, 
Missouri, most recently in March 2000.  He thought that the 
first time he saw a doctor after service was in 1995.  During 
his hearing he was advised that his record would be held open 
for 60 days so that he could submit additional medical 
evidence in support of his claim.  No additional evidence has 
been received at the Board and a July 18, 2001, report of 
contact notes that no additional evidence had been submitted 
for the Board at the RO. 

The Board notes that Dr. Seifert's opinion concerning the 
date of onset of the veteran's psychiatric disorder does not 
appear to be based on a review of the claims file.  Rather, 
much of her opinion appears to be based on a history provided 
by the veteran and his wife.  In Swann v. Brown, 5 Vet. App. 
177, 180 (1993), the United States Court of Appeals for 
Veterans Claims held that, without a review of the claims 
file, any opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  Moreover, it is also unclear whether the veteran's 
psychiatric symptoms are attributable to an Axis I diagnosis 
of schizophrenia or an Axis II diagnosis of schizotypal 
personality disorder. 

Based on these findings, and in light of the recent amendment 
and implementing regulations concerning the duty to assist, 
further development is needed.  The Board finds that the 
record contains competent evidence that the veteran has 
persistent or recurrent symptoms of disability and that one 
examiner has related those symptoms to service.  However, the 
record is not clear as to whether the veteran currently has 
an acquired psychiatric disorder as both paranoid 
schizophrenia and a personality disorder have been diagnosed.  
This must be resolved.  It also does not appear that the 
opinion relating the veteran's disorder to service was based 
on a complete review of the record.  The Board notes that the 
veteran has not been afforded a VA examination in connection 
with this claim and that the regulations (to be codified at 
38 C.F.R. § 3.159) which were amended to implement VCAA, 
authorize such examination.  The VA will provide a medial 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Thus, the Board finds that the veteran 
should be afforded a VA psychiatric examination to determine 
whether he has an acquired psychiatric disorder, to include 
paranoid schizophrenia and, if so, whether it is related to 
service.  The claims folder and any additional evidence 
obtained should be provided to the examiner for his or her 
review in connection with the examination.

The Board also points out that the RO should ensure that all 
relevant evidence has been obtained.  In particular, the 
record suggests that outstanding treatment records dated 
after 1995 may be located at the General Leonard Wood Army 
Community Hospital, as well as the office of  Dr. Banister in 
West Memphis Tennessee.  The veteran's employer, Schneider 
National trucking reported in September 1997 that they did 
not have any treatment records concerning the veteran; 
however, there may be personnel records concerning the 
veteran's psychiatric status during his employment that may 
be relevant to his claim.  The duty to assist a claimant with 
the factual development of their claim includes securing 
medical records to which reference has been made.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  As such, the RO 
should obtain all outstanding medical records and any 
relevant employment records which may be pertinent to the 
veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses, with appropriate releases, of 
all medical care providers who have 
treated him for his psychiatric disorder.  
A release for any relevant personnel 
records from Schneider National Trucking 
should also be requested.  In particular, 
the RO should contact the General Leonard 
Wood Army Community Hospital, as well as 
Dr. Banister in West Memphis, Tennessee.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder shown to be present.  
The claims folder, including a copy of 
this remand and any additional evidence 
obtained, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file and completion of 
the examination, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any acquired 
psychiatric disorder shown to be present 
began in service or in the case of a 
psychosis, such as paranoid 
schizophrenia, whether it became manifest 
during the one-year presumptive period 
after service.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for paranoid 
schizophrenia.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




